Justice KIRSHBAUM
dissenting:
The majority concludes that the four-step jury deliberation process set forth in section 16-11-103, 8A C.R.S. (1986), and found constitutional by this court in People v. Tenneson, 788 P.2d 786 (Colo.1990), was not revived as the result of our determination in People v. Young, 814 P.2d 834 (Colo.1991), that section 16-11-103, 8A C.R.S. (1986 & 1990 Supp.), was unconstitutional. For the reasons set forth in- my opinion specially concurring in the result and dissenting in People v. District Court, 834 P.2d 181 (Colo.1992), I respectfully dissent from that conclusion here.1

. The defendants assert that application of the doctrine of statutory revival to revive the 1986 statute would violate their rights to the effective assistance of counsel; due process and equal protection of law; protections against ex post facto legislation and cruel and unusual punish*244ment; and the prohibition against revival, amendment or extension of laws established by the federal and Colorado constitutions. In view of the conclusion of a majority of the court that the 1986 statute is not revived, these constitutional arguments need not be addressed.